SMITH, Justice:
This is an effort on the part of Lana Fisher Horton and O. T. Anderson to appeal from a decree of the Chancery Court of Scott County. It is opposed by appellees, Corby Fisher and Jean Fisher, because the decree sought to he appealed from is interlocutory and the appeal falls within none of the categories in which interlocutory appeals may be authorized, as enumerated in Mississippi Code 1942 Annotated section 1148 (1956). Here no appeal was authorized by the chancellor.
The decree in question merely permitted appellees to intervene as parties in a pending child custody suit and granted appellants time within which to file an answer, awarding temporary custody of the child pending final hearing.
The appeal is premature and cannot be entertained.
Appeal dismissed.
GILLESPIE, P. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.